              Case 1:20-cv-02146-TJK Document 99 Filed 05/24/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 DR. SAAD ALJABRI,

          Plaintiff,

          v.                                          Civil Action No. 1:20-cv-02146-TJK

 MOHAMMED BIN SALMAN BIN
 ABDULAZIZ AL SAUD, et al.

          Defendants.




                       CONSENT MOTION FOR LEAVE TO FILE
                CONSOLIDATED BRIEF IN EXCESS OF FORTY-FIVE PAGES

         Plaintiff Dr. Saad Aljabri (“Dr. Saad”) respectfully moves this Court pursuant to Local

Rule 7(e) for leave to file a single, consolidated brief of no more than 140 pages in opposition to

the motions to dismiss of sixteen defendants: Defendants Mohammed bin Salman bin Abdulaziz

Al Saud, Prince Mohammed bin Salman Abdulaziz Foundation d/b/a MiSK Foundation, Bader

Alasaker, Saud Alqahtani, Ahmed Alassiri, Khalid Ibrahim Abdulaziz Algasem, Mishal Fahad

Alsayed, Bandar Saeed Alhaqbani, Ibrahim Hamad Abdulrahman Alhomid, Saud Abdulaziz

Alsaleh, Youssef Alrajhi, Mohammed Alhamed, Layla Abuljadayel, Ahmed Abdullah Fahad

Albawardi, Bader Mueedh Saif Alqahtani, and Hani Fakri Hamed (the “Appearing Defendants”).

See Dkts. 92–96. Counsel for Defendants have consented to this request. In support, Dr. Saad

states as follows:

         1.      Dr. Saad filed an Amended Complaint on February 4, 2021. Dkt. 66.

         2.      On April 5, 2021, the Appearing Defendants filed five motions to dismiss. Dkts.

92–96.
             Case 1:20-cv-02146-TJK Document 99 Filed 05/24/21 Page 2 of 3




        3.      Defendant bin Salman received permission to file, and filed, a brief of 70 pages.

Dkt. 55; Minute Order dated November 24, 2020; Dkt. 92.

        4.      In total, the Answering Defendants filed with their motions to dismiss 239 pages of

memoranda of law, 113 pages of exhibits, and two expert reports. Dkts. 92–96.

        5.      Dr. Saad sought and received an extension of his time to oppose Defendants’

motions to dismiss to June 11, 2021. Dkt. 97; Minute Order dated April 12, 2021.

        6.      Were Dr. Saad to respond separately to each of Defendants’ five motions to dismiss,

the Local Rules would permit 225 pages of memoranda of law (5 motions of 45 pages each), and

Dr. Saad could fairly seek 239 pages to match what Defendants collectively received. Local Rule

7(e).

        7.      Dr. Saad instead proposes to file a single, consolidated opposition of no more than

140 pages.

        8.      Dr. Saad respectfully submits that good cause exists to grant this request. First, Dr.

Saad proposes to file a memorandum that is approximately 100 pages shorter than the memoranda

to which he is responding. Second, the Answering Defendants raise a number of arguments, and

each motion raises individualized arguments requiring an individualized response. Third, a single

consolidated memorandum will streamline the presentation of issues for the Court.

        9.      Pursuant to Local Rule 7(m), Plaintiff has conferred with counsel for the Appearing

Defendants who stated that they consent to this motion to file a consolidated opposition to their

motions to dismiss in excess of forty-five pages.

        For the foregoing reasons, Plaintiff respectfully requests that this Court grant his Consent

Motion for Leave to File Consolidated Brief in Excess of Forty-Five Pages.
         Case 1:20-cv-02146-TJK Document 99 Filed 05/24/21 Page 3 of 3




Dated: May 24, 2021.                            Respectfully submitted,

                                                JENNER & BLOCK LLP

                                                /s/ David Pressman

                                                David Pressman
                                                D.C. Bar No. 1013431
                                                Jenner & Block LLP
                                                919 Third Avenue
                                                New York, NY 10022
                                                Telephone: (212) 891-1654
                                                Fax: (212) 891-1699
                                                dpressman@jenner.com

                                                Lindsay Harrison
                                                D.C. Bar No. 977407
                                                Jenner & Block LLP
                                                1099 New York Avenue, NW
                                                Suite 900
                                                Washington, DC 20001-4412
                                                Telephone: (202) 639-6865
                                                Fax: (202) 639-6066
                                                lharrison@jenner.com

                                                Counsel for Plaintiff
